AJA Mining LLC JOB NUMBER: BPS004A LAB ID:BPS14-002 Attn:Mining LLC AJA 8-Aug-14 10923 Vallerosa Street, Las Vegas NV 89141 REPORT OF ANALYSIS Analysis Of 20 Pulp Samples ITEM Analyte Symbol Au Au CuT Fe NO. Unit Symbol ppb g/Mt % % Limit 5 Package Code FA-01 FA-02 MEA MEA SAMPLE ID 1 CBR 22-3 148 2 CBR 100-100 13 3 CBR 30-14 311 2.81 4 CBR 20-1 1485 12.96 5 CBR 21-12 312 4.16 6 CBR 101-101 12 7 CBR 102-102 30 8 CBR 6-6 1256 5.17 9 CBR 32-9 262 10 CBR 33-5 787 7.03 11 CBR 34-7 292 1.68 12 CBR 35-8 359 14.94 13 CBR 31-15 12 3.12 14 CBR 28-11 6 15 CBR 29-1 > 3000 4.95 2.45 16 CBR 23-2 136 5.13 17 CBR 24-4 820 9.61 18 CBR 25-1 108 3.81 19 CBR 26-2 9 20 CBR 27-8 935 36.93 CHECKS: CHK1 129 CHK3 2.78 CHK15 4.83 CHK20 1027 36.39 STANDARDS: DC70005 FOUND 0.7 2.43 DC70005 CERTIFIED 0.71 2.45 CDN-W-4 FOUND 0.14 CDN-W-4 CERTIFIED 0.14 CDN-CM-8 FOUND 0.35 CDN-CM-8 CERTIFIED 0.364 CDN-CM-22 FOUND 717 CDN-CM-22 CERTIFIED 718 CDN-GS-7E FOUND 7.2 CDN-GS-7E CERTIFIED 7.32 CDN-GS-5M FOUND 3.98 CDN-GS-5M CERTIFIED 3.91
